DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant notes that the previous office action has not provided an English translation of Takeda.  The examiner directs Applicant to the document titled “Foreign Reference” in the image file wrapper having a date of 4/28/2021.  This document is the full English translation of Takeda.

Initially, the examiner would like to remind Applicant that because there was no traversal of the examiner’s official notice statements in the previous office action in the arguments filed 7/28/2021 (no adequate traversal of examiner’s use of official notice), all features that were officially noticed are now considered to be admitted prior art (see MPEP 2144.03 C).

Applicant’s arguments with respect to claim(s) 1, 18, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Objections
Claim 1 is objected to because of the following informalities:  The limitation “…the focus correction…” in the third to last paragraph of claim 1 should be changed to “…focus correction…”.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  The limitation “…the focus correction…” in the third to last paragraph of claim 18 should be changed to “…focus correction…”.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  The limitation “…the focus correction…” in the third to last paragraph of claim 20 should be changed to “…focus correction…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-10, 12, 14-15, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (US 2017/0272658 A1).

Regarding claim 1, Ito discloses 
An imaging apparatus (fig. 1) comprising: 
a hardware processor (20); and
a memory for storing instructions to be executed by the hardware processor (This is inherent as this is the only way the CPU 20 can control the overall operations of the camera including the steps of fig. 12; [0056]), wherein, when the instructions stored in the memory are executed by the hardware processor, the imaging apparatus functions as:
a tilt control unit (CPU 20 at S23; fig. 12) configured to perform tilt control by driving at least one of an imaging device (30) and an imaging optical system ([0098]); and 
a focus control unit (CPU at S25; fig. 12) configured to perform focus control by driving a focus lens ([0124]),
	wherein the focus correction is performed by performing at least one of the tilt control and the focus control in accordance with a number of subjects of an image (Fig. 12; Focus correction is always carried out and tilt correction is based on focus deviation amounts (S17) of the focus adjustment areas.  Therefore, if there is only one subject that is entirely present in the middle focus detection area (2, 2) shown in fig. 8, there would be no deviation amount therefore no tilt.  Whereas, if there are multiple subjects that are spread among a plurality of focus detection areas as shown in fig. 9A, focus deviation would exist and therefore, the sensor would be tilted.),
	wherein in a case in which the number of subjects in the image is one, the focus correction is performed by exclusively performing one of the tilt control and the focus control (In a case where there is one subject in the image and that , and
	wherein in a case in which the number of the subjects in the image is equal to or larger than two, the focus correction is performed for the subjects by performing both the tilt control and the focus control (In a case where plural subjects span plural focusing areas, tilt would be performed since there would be deviation at S17.  Therefore, in this case, tilt control at S23 and focus correction at S25 would be carried out.)

Regarding claim 2, Ito discloses everything claimed as applied above (see claim 1), in addition, Ito discloses, wherein, when the instructions are executed by the hardware processor, the imaging apparatus further functions as:  
a control unit (CPU 20 at S23 and S25) configured to calculate an amount of focus correction from a focal plane of the imaging optical system (This is inherent as the only way the amount focus correction can be determined is from a focal plane in some way.).

Regarding claim 3, Ito discloses everything claimed as applied above (see claim 2), in addition, Ito discloses, wherein the control unit (CPU 20 at S23 and S25) calculates the amount of the focus correction on the basis of a distance from a position of a tilt axis in the image (As the focus is corrected by tilting the image 

Regarding claim 4, Ito discloses everything claimed as applied above (see claim 1), in addition, Ito discloses, wherein, when the instructions are executed by the hardware processor, the imaging apparatus further functions as:
a control unit (CPU 20 at S23 and S25) configured to calculate an amount of driving of the focus lens on the basis of sensitivity of the focus lens (In the fig. 14 embodiment, the tilt amount is calculated based on the contrast.  The contrast is based on an image formed by the focus lens and therefore, ultimately the amount of driving of the focus lens is on the basis of the sensitivity of the focus lens FL.). 

Regarding claim 7, Ito discloses everything claimed as applied above (see claim 1), in addition, Ito discloses, wherein, in a case in which there is no subject in on the image a predetermined amount of the focus correction is performed (If there is no subject in the image the steps of fig. 12 will still be carried out.  Whatever that correction amount is would read on a predetermined amount.  This amount would be inherent to the system and whatever is being imaged.). 

Regarding claim 8, Ito discloses everything claimed as applied above (see claim 7), in addition, Ito discloses, wherein the predetermined amount of the focus correction is set in advance on the basis of a past history (If the tilt amount was previously 0 when no subject was present and the a second image was taken 

Regarding claim 9, Ito discloses everything claimed as applied above (see claim 1), in addition, Ito discloses, wherein the tilt control unit performs the tilt control and the focus control unit performs the focus control such that a maximum value of amounts of the focus correction for a plurality of subjects becomes smallest in a case in which the number of subjects in the image is equal to or larger than a predetermined number (The tilt and focus correction are performed so that the focus deviation amounts become 0; [0122]). 

Regarding claim 10, Ito discloses everything claimed as applied above (see claim 1), in addition, Ito discloses, wherein the tilt control unit performs the tilt control and the focus control unit performs the focus control such that amounts of the focus correction for a plurality of subjects are within a depth of field in a case in which the number of subject areas displayed on the image screen is equal to or larger than a predetermined number ([0122]; Plurality of objects are positioned approximately on a plane.). 

Regarding claim 12, Ito discloses everything claimed as applied above (see claim 9), in addition, Ito discloses, wherein the predetermined number is three (As shown in fig. 9A there are 3 subjects.). 


Regarding claim 14, Ito discloses everything claimed as applied above (see claim 1), in addition, Ito discloses, wherein, when the instructions are executed by the hardware processor, the imaging apparatus further functions as:  a control unit configured to automatically determine the subjects in the image ([0115]; The digital camera 10 decides the focus detection areas (subjects)). 

Regarding claim 15, Ito discloses everything claimed as applied above (see claim 1), in addition, Ito discloses wherein, when the instructions are executed by the hardware processor, the imaging apparatus further functions as:  a designating unit that is used for allowing a user to designate the subjects in the image ([0143]; Focus detection areas (subjects) can be designated by the user via a touch panel.) 

Regarding claim 18, it discloses a method for implementing the apparatus of claim 1. Thus, claim 18 is an inherent variation of claim 1 and is interpreted and rejected for the same reasons as stated above (see claim 1).

Regarding claim 19, it recites similar limitations to claim 1 and is therefore rejected for the same reasons as stated above (see claim 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Applicant Admitted Prior Art (AAPA).
Regarding claim 13, Ito discloses everything claimed as applied above (see claim 1), however, Ito fails to explicitly disclose an external control device that is used for communicating with the control unit through a network.  However, the examiner maintains that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this as taught by AAPA.
Ito teaches a camera.  AAPA teaches cameras which can be controlled remotely by an external device over a network are well known.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to improve Ito by applying the technique of allowing the camera to be controlled remotely over a network to achieve the predictable result of using the camera for surveillance.



Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Sugawara (US 2013/0342752 1).

Regarding claim 11, Ito discloses everything claimed as applied above (see claim 1), in addition, Ito discloses, wherein the tilt control unit performs the tilt control and the focus control unit performs the focus control…in a case in which the number of the subjects in the image is equal to or larger than a predetermined number (Three subject areas; fig. 9A; [0122]).  However, Ito, fails to explicitly disclose a distance measuring unit.  However, the examiner maintains that it was well known in the art to provide this, as taught by Sugawara. 
In a similar field of endeavor, Sugawara discloses wherein, when the instructions are executed by the hardware processor, the imaging apparatus further functions as:  a distance measuring unit (109; [0023]) that measures a distance to a subject,
wherein the…control unit (106) performs [focus correction] so that a subject relatively close to the imaging device is prioritized in a case in which the number of the subjects in the image is equal to or larger than a predetermined number ([0044]; If all three subjects cannot fit in the focus range, priority is given to the person detected at the nearest position with the largest size of face.)
The combination teaches a camera which fits multiple subjects within a large focusing range.  Sugawara teaches a camera which when multiple subjects cannot fit into one large focusing range the closest subject is prioritized.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the .

	
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        10/21/2021